 



Exhibit 10.2
EXECUTION COPY
LEUCADIA NATIONAL CORPORATION
315 Park Avenue South
New York, New York 10010
April 20, 2008
Jefferies Group, Inc.
520 Madison Avenue, 12th Floor
New York, New York 10021
Ladies and Gentlemen:
We have discussed with you our intention to acquire shares of common stock,
$0.0001 par value per share (the “Common Stock”), of Jefferies Group, Inc., a
Delaware corporation (the “Company”), and the possibility that the Company may
enact certain shareholder protection measures. In consideration of your
forbearing the enactment of such measures at the present time, and without
prejudice to the Company’s enactment of such measures in the future, intending
to be legally bound, we agree as follows:
1. We agree that, until April 21, 2010, without the prior approval of a majority
of the members of the Board of Directors of the Company (the “Board”) who are
not Associates or Affiliates of ours and who have not been nominated to serve on
the Board by us or any of our Affiliates or Associates (the “Disinterested
Directors”), we and our subsidiaries, Associates, Affiliates and any persons
with whom we have formed a “group” (within the meaning of Section 13(d)(3) of
the Exchange Act) (together, the “Restricted Persons”) will not: (a) enter into
or agree, offer, seek or propose to enter into, directly or indirectly, any
merger, acquisition transaction or other business combination, or
recapitalization, restructuring, liquidation or other extraordinary transaction
involving the Company or any of its subsidiaries or any of their respective
assets or properties; (b) make, or in any way participate in, directly or
indirectly, any “solicitation” of “proxies” (as such terms are used in the proxy
rules of the Securities and Exchange Commission promulgated under the Exchange
Act) or consents to vote or refrain from voting, or seek to advise or influence
any person with respect to the voting of, any voting securities of the Company
or any of its subsidiaries in connection with seeking the removal of any
directors on the Board or a change in the size or composition of the Board, or
call a special shareholder’s meeting for any such purpose (provided, however,
that such restriction shall not apply in the event that the Company or the Board
schedules the Company’s annual meeting of shareholders to be held in 2010 (the
“2010 Annual Meeting”) for a date prior to May 5, 2010); or (c) directly or
indirectly enter into any discussions, negotiations, arrangements or
understandings with any other person (including any individual, firm,
corporation, partnership or other entity or any “person” as such term is used in
Section 13(d) or Section 14(d)(2) of the Exchange Act) (“person”) with respect
to any of the foregoing activities or propose any of such activities. The
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute. The terms “Affiliate” and “Associate” shall have the meanings
set forth in Rule 12b-2 of the General Rules and Regulations under the Exchange
Act.

 



--------------------------------------------------------------------------------



 



2. We acknowledge that the Restricted Persons have acquired approximately 3.2%
of the outstanding Common Stock and, until the second anniverary of the date
hereof, without the prior approval of a majority of the Disinterested Directors,
we agree that the Restricted Persons will not acquire any additional shares of
Common Stock (or rights in respect thereof) or the right or rights to vote
additional voting securities of the Company, if as a result of thereof, the
Restricted Persons would have beneficial ownership (within the meaning of
Section 13(d) of the Exchange Act) of in excess of 30% of the voting power of
the Common Stock; provided, however, the Company agrees that if any other
person, or group of which such other person is a part, that is unaffiliated with
the Restricted Persons shall acquire more than 30% of the voting power of the
Common Stock, then we shall be permitted to acquire such number of additional
shares of Common Stock that would permit the Restricted Persons to beneficially
own an aggregate amount of the Common Stock having voting power equal to the
voting power of such other unaffiliated person, entity or group plus one percent
(1%), such that the Restricted Persons are able to remain the largest holder of
Common Stock by one percent (1%).
3. We agree that, until April 21, 2010, without the prior approval of a majority
of the Disinterested Directors, the Restricted Persons will not sell or dispose
of, in a single transaction or series of transactions, Common Stock (or rights
in respect thereof) to any other person or “group”, unless: (a) such sale is
part of a tender offer or exchange offer made to all stockholders of the Company
by a person other than us or who is not a subsidiary or an Affiliate or
Associate of ours and is not a part of a “group” of which we are a part; or
(b) such disposition is pursuant to a dividend or distribution made by us on a
pro rata basis to our shareholders.
4. The restrictions set forth in Paragraph 2 hereof are expressly agreed to
preclude us from engaging in any hedging or other transaction which is or would
result in the acquisition of “beneficial ownership” (as defined in Rule 13d-3 of
the Exchange Act) of Common Stock in contravention of the provisions of this
letter agreement. Such prohibited hedging or other transactions would include,
without limitation, any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to Common Stock or with respect
to any security that includes, relates to, or derives any significant part of
its value from such Common Stock, including, without limitation, any such
purchase, sale or grant settled in cash.
5. We agree that, until April 21, 2010, at any meeting of the shareholders of
the Company, however called, or in any other circumstance in which the vote,
consent or approval of the shareholders of the Company, in their capacity as
shareholders, is sought, with respect to the election of directors of the
Company, that we shall vote or give our consent with respect thereto, or cause
to be voted or consent to be given with respect thereto, all shares of Common
Stock held by the Restricted Persons, or over which we exercise voting control,
in favor of those nominees approved by the Disinterested Directors; provided, if
we have become and remain entitled to designate individuals for election to the
Board in accordance with Paragraph 6 hereof, that our nominees shall have been
nominated to serve on the Board upon the expiration of their terms of office, if
any such terms are expiring, to the extent required under Paragraph 6; and
provided further, that the obligations set forth in this paragraph shall not
apply to the 2010 Annual Meeting in the event that the Company or the Board
schedules the 2010 Annual Meeting on a date prior to May 5, 2010. We agree that
we will not grant any proxy, power-of-attorney or

-2-



--------------------------------------------------------------------------------



 



other authorization in or with respect to any shares of Common Stock that are
held by the Reporting Persons, or over which we exercise voting control, or take
any other action, in our capacity as a shareholder of the Company, that would in
any way restrict, limit or interfere with the performance of our obligations
hereunder.
6. Promptly following execution of this Agreement, the Company shall increase
the size of the Board by two (2) directorships, and the vacancies on the Board
created thereby shall be filled by the Disinterested Directors with two of our
designees to be selected by us in our sole discretion, who initially shall be
Ian M. Cumming and Joseph S. Steinberg. In each subsequent election of directors
of the Company, the Company shall use its best efforts to nominate a slate such
that the Board will include two directors designated by us. If any of our
director designees resigns or becomes ineligible to serve on the Board, we shall
have the right to designate a replacement for such director designee, provided
such replacement is eligible to serve on the Board and is reasonably acceptable
to the Company. Upon our request, at least one of our director designees shall
be appointed to serve on each committee of the Board, with the exception of the
audit committee, provided that such designee is qualified to serve on such
committee under applicable regulations and listing standards. The Company shall
not increase the size of the Board beyond nine (9) directorships without the
approval of both a majority of the members of the Board and our director
designees. If, we (including our subsidiaries, Associates and Affiliates)
subsequently sell or otherwise dispose of shares of Common Stock and, as a
result, we (including our subsidiaries, Associates and Affiliates) shall
beneficially own less than 15% of the Common Stock, we shall cause the
individuals designated by us then serving on the Board to resign from the Board
if requested by the Disinterested Directors and, subject to the proviso below,
we shall no longer be entitled to representation on the Board; provided,
however, that if we purchase additional shares of Common Stock such that we
again own 15% or more of the Common Stock within sixty (60) days of such request
by the Disinterested Directors, the individuals designated by us then serving on
the Board shall not be required to resign and we shall continue to be entitled
to representation on the Board pursuant to this letter agreement.
7. The Company shall furnish us with such financial information concerning the
Company that we request to enable us to timely comply with our reporting
obligations under applicable securities laws.
8. As soon as reasonably practicable, the Company and we shall enter into a
mutually acceptable registration rights agreement having the principal terms set
forth on Annex A hereto affording us the right to require the Company, at the
Company’s expense, to file with the Securities and Exchange Commission, upon our
demand, a registration statement on Form S-3 registering the resale of the
shares of Common Stock owned by us.
9. We agree that all shares of Common Stock that we beneficially own as of the
date of this letter agreement, and any shares of Common Stock that we purchase
or with respect to which we otherwise acquire beneficial ownership or voting
rights, directly or indirectly, after the date of this letter agreement,
including, without limitation, shares issued upon the conversion, exercise or
exchange, as the case may be, of securities held by us that are convertible
into, or exercisable or exchangeable for, shares of Common Stock, shall be
subject to the terms and conditions of this letter agreement.

-3-



--------------------------------------------------------------------------------



 



10. Except as otherwise provided herein, the restrictions and agreements made by
us contained in Paragraphs 1, 2, 4, 5 and 6 shall terminate upon the earliest to
occur of: (a) such time as the Restricted Persons own less than 5% of the Common
Stock; (b) the Company’s breach of any material provision of this Agreement,
which breach shall continue uncured for more than 30 days after written notice
of such breach shall have been delivered by us to the Disinterested Directors
(but any such breach hereof by the Company shall not relieve the Company of the
restrictions and agreements made by it herein); (c) the acquisition by any
person or “group” that is not affiliated or associated with us of a majority of
the Common Stock; (d) the date on which the Company shall have entered into any
merger, acquisition transaction or other business combination involving the
merger or acquisition of the Company or all or substantially all of its assets
or properties; or (e) April 21, 2010. The restrictions and agreements made by us
contained in Paragraph 3 shall terminate upon the earliest to occur of: (a) the
Company’s breach of any material provision of this Agreement, which breach shall
continue uncured for more than 30 days after written notice of such breach shall
have been delivered by us to the Disinterested Directors (but any such breach
hereof by the Company shall not relieve the Company of the restrictions and
agreements made by it herein); or (b) April 21, 2010. The restrictions and
obligations of the Company contained in Paragraphs 6 hereof shall terminate upon
the earliest to occur (x) if we breach any material provision of this letter
agreement, which breach shall continue uncured for more than 30 days after
written notice of such breach shall have been delivered by the Company to us,
but any such breach hereof by us shall not relieve us of the restrictions and
agreements made by us herein or (y) April 21, 2010. Notwithstanding the
foregoing, the provisions of Paragraph 7 hereof shall continue for so long as
(but only to the extent that) we are required to include financial information
concerning the Company in our public reporting).
11. The parties hereto acknowledge and agree that money damages would not be a
sufficient remedy for any breach or threatened breach of any provision of this
letter agreement, and that in addition to all other remedies which we or the
Company may have, each of the parties hereto will be entitled to seek specific
performance and injunctive or other equitable relief as a remedy for any such
breach, without the necessity of posting any bond.
12. It is understood and agreed that no failure or delay by a party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.
13. The invalidity or unenforceability of any provision of this letter agreement
shall not affect the validity or enforceability of any other provisions of this
letter agreement, which shall remain in full force and effect.
14. This letter agreement may not be amended, modified or waived, in whole or in
part, except by a separate writing signed by the Company and us expressly so
amending, modifying or waiving such agreement or any part thereof.
15. This letter agreement may be executed in two or more counterparts (including
by means of facsimile), each of which shall be deemed to be an original but all
of which together shall constitute one and the same instrument. Receipt of an
executed signature page to this letter

-4-



--------------------------------------------------------------------------------



 



agreement by facsimile or other electronic transmission shall constitute
effective delivery thereof. Electronic records of this executed letter agreement
shall be deemed to be originals thereof.

-5-



--------------------------------------------------------------------------------



 



16. This letter agreement shall not prohibit or limit, among other things, any
action taken by any of our designees in his or her capacity as, or in the
performance of his or her duties as, a member of the Board (including, without
limitation, discussing any proposal concerning the Company with other Board
members and officers and other representatives of the Company and its and the
Board’s respective advisors).
17. Each party agrees and consents to personal jurisdiction and service of
process and exclusive venue in the federal or state courts in the County of New
York in the State of New York for the purposes of any action, suit or proceeding
arising out of or relating to this letter agreement. This letter agreement shall
be governed by, and construed in accordance with, the laws of the State of New
York, without regards to its conflicts of law principles.

            Very truly yours,


LEUCADIA NATIONAL CORPORATION
      By:   /s/ Barbara L. Lowenthal         Name:   Barbara L. Lowenthal       
Title:   Vice President     

Confirmed and agreed to as of the date first written above:

              JEFFERIES GROUP, INC.    
 
            By:   /s/ Richard B. Handler              
 
  Name:   Richard B. Handler    
 
  Title:   Chief Executive Officer    

SIGNATURE PAGE TO STANDSTILL AGREEMENT

 



--------------------------------------------------------------------------------



 



Annex A
TERMS OF REGISTRATIONS RIGHTS AGREEMENTS

•   Shelf registration statement of shares to be continuously in effect.   •  
Three demand registrations, subject to a minimum threshold of (i) at least 20%
of the aggregate number of shares held by the party, or (ii) reasonably expected
to generate aggregate gross proceeds of at least $25 million, even if less than
20%).   •   No more than one demand registration in any six-month period.   •  
We shall use our best efforts to cause a registration statement or a prospectus
supplement to an existing shelf registration statement to be filed as promptly
as practicable after the Closing. If available on Form S-3, we must file and
maintain a shelf registration for the registrable shares (which include all
currently owned and after acquired shares); shelf to remain effective so long as
the Company owns any shares; shelf to permit underwritten offerings and to the
extent available will be filed as a so-called “WKSI” shelf; securities to remain
registrable unless they have been sold under a registration statement or
Rule 144.   •   The Company shall use its best efforts to cause a registration
statement or a prospectus supplement to an existing shelf registration statement
to be filed not later than April 21, 2010. If available on Form S-3, Company
must file and maintain a shelf registration for the registrable shares (which
include all currently owned and after acquired shares); shelf to remain
effective so long as we own any shares; shelf to permit underwritten offerings
and to the extent available will be filed as a so-called “WKSI” shelf;
securities to remain registrable unless they have been sold under a registration
statement or Rule 144.   •   Blackout period: not more than once in any
six-month period for not more than 60 days and not more than, in the aggregate,
90 days during any twelve-month period.   •   The Company will pay all expenses
in connection with any request for registration pursuant to the registration
rights agreement, including road shows.   •   Piggyback rights.   •   Most
Favored Nations provision.

 